       Case 1:20-cv-00561-JB-KRS Document 11 Filed 02/27/21 Page 1 of 16




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

JESSE COX,

               Plaintiff,

vs.                                                                    No. CIV 20-0561 JB/KRS

CIVIL COURTHOUSE STATE
JUDGES AND STAFF; STATE
OF NEW MEXICO DOC CASE
MANAGERS DOC; PUBLIC
DEFENDERS OFFICE PUBLIC
DEFENDERS & SECRETARYS
and OMS OFFENDER MANAGEMENT
SYSTEM STATE OF NEW MEXICO,

               Defendants.

                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on the Plaintiff’s (i) Complaint for Violation of

Civil Rights, filed September 9, 2020 (Doc. 1)(“Complaint”); (ii) Application to Proceed in

District Court Without Prepaying Fees or Costs, filed September 9, 2020 (Doc. 2); (iii) Motion for

Evidentiary Hearing, September 10, 2020 (Doc. 6); (iv) Motion to Supplement and Re[]vision

Record, filed September 22, 2020 (Doc. 9); and (v) and Motion for Status, filed October 23, 2020

(Doc. 10). The Court concludes that (i) the Compliant does not state a claim upon which relief

can be granted, because it is barred by judicial and sovereign immunity and Heck v. Humphry,

512 U.S. 477, 487 (1994); (ii) it will grant Plaintiff Jesse Cox leave to proceed in forma pauperis

and will waive an initial partial payment pursuant to 28 U.S.C. §§ 1915(a) and (b), based on

Plaintiff’s Application to Proceed and his 6-month inmate accounts statement; (iii) the Motion for

Evidentiary Hearing is moot; (iv) the Motion to Supplement and Re[]vision Record is moot; and

(v) and Motion for Status is moot.
       Case 1:20-cv-00561-JB-KRS Document 11 Filed 02/27/21 Page 2 of 16




                     FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiff Jesse Cox is a prisoner incarcerated at Central New Mexico Correctional Facility.

See Complaint at 2. Cox has a lengthy criminal history in New Mexico.1 This is the fifth civil

rights case he has brought in this Court challenging his various criminal prosecutions. See Cox v.

Albuquerque District Attorneys Office, No. CV 19-00689 KWR/KBM; Cox v. Albuquerque

Police Department; No. CV 19-00690 RB/KBM; Cox v. Albuquerque Police Department, No. CV

19-00770 WJ/KK; Cox v. Bernalillo County, No. CV 20-00535 JCH/GJF.

       In this case, he challenges his state criminal prosecutions, alleging:

              [T]he timeline for around twelve years now on this insane absurd abusive
       criminal behavior they are presenting to attack my freedom, and slander and
       persecute my image to the further points of no repair, when I’m a good person.

Complaint at 9. Cox claims that various law enforcement, judicial, and correctional officers have

lied, have improperly incarcerated him based on fake charges, and have failed to release him when

the charges in his criminal cases were dismissed. See Complaint at 4, 5-7, 8-10, 11, 13-14. In

addition to generally challenging his criminal prosecutions over a twelve-year period, Cox

specifically identifies two New Mexico criminal cases, No. D-202-CR-2019-03993 and No. D-

202-CR-2020-00273. See Complaint at 5. In his prayer for relief, Cox requests:

       To give me the restitution I’m owed at 1500$ or 3,000$ a day for the 8 years when
       I proved very easily with the proof so easily accessible, and release me from
       custody of D.O.C. ASAP upon notice of a release order to be printed by the court,
       that I’ll get a fair amount of what[’]s owed to me added to $100,000,000.

Complaint at 10.




       1
        Cox’ New Mexico District Court criminal cases include State v. Jesse James Delyle Cox,
No. D-202-CR-2019-03993, State v. Jesse James Cox, No. D-202-CR-2019-00251, State v. Jesse
James Cox, No. D-619-CR-2016-00055, State v. Jesse Cox, No. D-202-CR-2020-00273, State v.
Jesse Cox, No. D-307-CR-2001-00158, State v. Jesse Cox, No. D-619-CR-2005-00312, State v.
Jesse Cox, No. D-619-CR-2008-00066, State v. Jesse Cox, No D-619-CR-2008-00128.
                                               -2-
       Case 1:20-cv-00561-JB-KRS Document 11 Filed 02/27/21 Page 3 of 16




       The Court has reviewed the official record in Cox’s state court proceedings through the

New Mexico Supreme Court’s Secured Online Public Access (“SOPA”). The Court takes judicial

notice of the official New Mexico court records in the State of New Mexico, County of Bernalillo,

Second Judicial District case numbers D-202-CR-2019-03993 and D-202-CR-2020-00273. See

United States v. Ahidley, 486 F.3d 1184, 1192 n.5 (10th Cir. 2007)(holding that a court may take

judicial notice of publicly filed records in this court and other courts concerning matters that bear

directly upon the disposition of the case at hand); Shoulders v. Dinwiddie, 2006 WL 2792671, at

*3 (W.D. Okla. 2006)(Cauthron, J.)(noting that a court may take judicial notice of state court

records available on the world wide web including docket sheets in district courts); Stack v.

McCotter, 79 F. App'x 383, 391-92 (10th Cir. 2003)(unpublished opinion)(holding that a state

district court’s docket sheet is an official court record subject to judicial notice under rule 201 of

the Federal Rules of Evidence).

       In State v. Jesse James Delyle Cox, No. D-202-CR-2019-03993, Cox pled guilty and was

convicted on two counts of Attempt to Commit a Felony (Possession of a Controlled Substance.

As part of his plea agreement, two additional counts of Possession of Drug Paraphernalia were

dismissed by the prosecutor. See State v. Jesse James Delyle Cox, No. D-202-CR-2019-03993.

In State v. Jesse Cox, No. D-202-CR-2020-00273, Cox similarly pled guilty to, and was convicted

of Possession of a Controlled Substance. In April 2020, a Judgement and Sentence was entered in

both cases, sentencing Cox to a term of nine years and six months, with one year and six months

suspended for a total term of incarceration of eight years in the New Mexico Department of

Corrections. See State v. Jesse James Delyle Cox, No. D-202-CR-2019-03993; State v. Jesse Cox,

No. D-202-CR-2020-00273. The convictions and sentences in the two cases have never been

overturned or set aside.



                                                -3-
       Case 1:20-cv-00561-JB-KRS Document 11 Filed 02/27/21 Page 4 of 16




                              LAW REGARDING RULE 12(b)(6)

       Rule 12(b)(6) authorizes a court to dismiss a complaint for “failure to state a claim upon

which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “The nature of a Rule 12(b)(6) motion tests

the sufficiency of the allegations within the four corners of the complaint after taking those

allegations as true.” Mobley v. McCormick, 40 F.3d 337, 340 (10th Cir. 1994). The complaint’s

sufficiency is a question of law, and, when considering a rule 12(b)(6) motion, a court must accept

as true all well-pled factual allegations in the complaint, view those allegations in the light most

favorable to the nonmoving party, and draw all reasonable inferences in the plaintiff’s favor. See

Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007)(“[O]nly if a reasonable

person could not draw . . . an inference [of plausibility] from the alleged facts would the defendant

prevail on a motion to dismiss.”); Smith v. United States, 561 F.3d 1090, 1098 (10th Cir.

2009)(“[F]or purposes of resolving a Rule 12(b)(6) motion, we accept as true all well-pled factual

allegations in a complaint and view these allegations in the light most favorable to the plaintiff.”

(citing Moore v. Guthrie, 438 F.3d 1036, 1039 (10th Cir. 2006))).

       A complaint need not set forth detailed factual allegations, yet a “pleading that offers labels

and conclusions or a formulaic recitation of the elements of a cause of action” is insufficient.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)). “Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. at 678. “Factual allegations must be

enough to raise a right to relief above the speculative level, on the assumption that all the

allegations in the complaint are true (even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550

U.S. at 555.

       To survive a motion to dismiss, a plaintiff’s complaint must contain sufficient facts that, if



                                                -4-
       Case 1:20-cv-00561-JB-KRS Document 11 Filed 02/27/21 Page 5 of 16




assumed to be true, state a claim to relief that is plausible on its face. See Bell Atl. Corp. v.

Twombly, 550 U.S. at 570; Mink v. Knox, 613 F.3d 995, 1000 (10th Cir. 2010). “A claim has

facial plausibility when the pleaded factual content allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. at

678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. at 556). “Thus, the mere metaphysical possibility

that some plaintiff could prove some set of facts in support of the pleaded claims is insufficient;

the complainant must give the court reason to believe that this plaintiff has a reasonable likelihood

of mustering factual support for these claims.” Ridge at Red Hawk, LLC v. Schneider, 493 F.3d

1174, 1177 (10th Cir. 2007)(emphasis omitted). The United States Court of Appeals for the Tenth

Circuit has stated:

       “[P]lausibility” in this context must refer to the scope of the allegations in a
       complaint: if they are so general that they encompass a wide swath of conduct,
       much of it innocent, then the plaintiffs “have not nudged their claims across the line
       from conceivable to plausible.” The allegations must be enough that, if assumed to
       be true, the plaintiff plausibly (not just speculatively) has a claim for relief.

Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008)(citations omitted)(quoting Bell Atl.

Corp. v. Twombly, 550 U.S. at 570). See Gallegos v. Bernalillo Cty. Board of Cty. Comm’rs, 278

F. Supp. 3d 1245, 1259 (D.N.M. 2017)(Browning, J.).

       “When a party presents matters outside of the pleadings for consideration, as a general rule

‘the court must either exclude the material or treat the motion as one for summary judgment.’”

Brokers’ Choice of Am., Inc. v. NBC Universal, Inc., 861 F.3d 1081, 1103 (10th Cir.

2017)(quoting Alexander v. Oklahoma, 382 F.3d 1206, 1214 (10th Cir. 2004)). There are three

limited exceptions to this general principle: (i) documents that the complaint incorporates by

reference, see Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. at 322; (ii) ”documents

referred to in the complaint if the documents are central to the plaintiff’s claim and the parties do


                                                -5-
       Case 1:20-cv-00561-JB-KRS Document 11 Filed 02/27/21 Page 6 of 16




not dispute the documents’ authenticity,” Jacobsen v. Deseret Book Co., 287 F.3d 936, 941 (10th

Cir. 2002); and (iii) ”matters of which a court may take judicial notice,” Tellabs, Inc. v. Makor

Issues & Rights, Ltd., 551 U.S. at 322. See Brokers’ Choice of Am., Inc. v. NBC Universal, Inc.,

861 F.3d at 1103 (holding that the district court did not err by reviewing a seminar recording and

a TV episode on a rule 12(b)(6) motion, which were “attached to or referenced in the amended

complaint,” central to the plaintiff’s claim, and “undisputed as to their accuracy and authenticity”).

“[T]he court is permitted to take judicial notice of its own files and records, as well as facts which

are a matter of public record.” Van Woudenberg v. Gibson, 211 F.3d 560, 568 (10th Cir. 2000),

abrogated on other grounds by McGregor v. Gibson, 248 F.3d 946, 955 (10th Cir. 2001).

       In Gee v. Pacheco, 627 F.3d 1178 (10th Cir. 2010), the defendants “supported their motion

with numerous documents, and the district court cited portions of those motions in granting the

[motion to dismiss].” 627 F.3d at 1186. The Tenth Circuit held that “[s]uch reliance was

improper” and that, even if “the district court did not err initially in reviewing the materials, the

court improperly relied on them to refute Mr. Gee’s factual assertions and effectively convert the

motion to one for summary judgment.” 627 F.3d at 1186-87. In other cases, the Tenth Circuit has

emphasized that, “[b]ecause the district court considered facts outside of the complaint, however,

it is clear that the district court dismissed the claim under Rule 56(c) and not Rule 12(b)(6).” Nard

v. City of Okla. City, 153 F. App’x 529, 534 n.4 (10th Cir. 2005)(unpublished).2 In Douglas v.



       2
         Nard v. City of Okla. City is an unpublished opinion, but the Court can rely on an
unpublished United States Court of Appeals for the Tenth Circuit opinion to the extent its reasoned
analysis is persuasive in the case before it. See 10th Cir. R. 32.1(A), 28 U.S.C. (“Unpublished
decisions are not precedential, but may be cited for their persuasive value.”). The Tenth Circuit
has stated:

       In this circuit, unpublished orders are not binding precedent, . . . [a]nd we have
       generally determined that citation to unpublished opinions is not favored.
       However, if an unpublished opinion or order and judgment has persuasive value
                                                -6-
       Case 1:20-cv-00561-JB-KRS Document 11 Filed 02/27/21 Page 7 of 16




Norton, 167 F. App’x 698 (10th Cir. 2006)(unpublished), the Tenth Circuit addresses an untimely

filed charge with the Equal Employment Opportunity Commission -- whose deadline the Tenth

Circuit analogizes to a statute of limitations -- and concludes that, because the requirement is not

jurisdictional, the district court should have analyzed the question under rule 12(b)(6), and

“because the district court considered evidentiary materials outside of Douglas’ complaint, it

should have treated Norton’s motion as a motion for summary judgment.” 167 F. App’x at 704-

05.

       On the other hand, in a securities class action, the Court has ruled that a defendant’s

operating certification, to which the plaintiffs refer to in their complaint, and which was central to

whether the plaintiffs adequately alleged a loss, falls within an exception to the general rule, so the

Court may consider the operating certification when ruling on the defendant’s motion to dismiss

without converting the motion into one for summary judgment. See Genesee Cty. Emps.’ Ret.

Sys. v. Thornburg Mortg. Secs. Tr. 2006-3, 825 F. Supp. 2d 1082, 1150-51 (D.N.M.

2011)(Browning, J.). See also Sec. & Exch. Comm’n v. Goldstone, 952 F. Supp. 2d 1060, 1217-

18 (D.N.M. 2013)(Browning, J.)(considering, on a motion to dismiss, electronic mail

transmissions referenced in the complaint as “documents referred to in the complaint,” which are

“central to the plaintiff’s claim” and whose authenticity the plaintiff did not challenge); Mata v.

Anderson, 760 F. Supp. 2d 1068, 1101 (D.N.M. 2009)(Browning, J.)(relying on documents


       with respect to a material issue in a case and would assist the court in its disposition,
       we allow a citation to that decision.

United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005). The Court concludes that Nard v.
City of Okla. City, and the other published opinions cited herein, see Douglas v. Norton, 167
F. App’x 698 (10th Cir. 2006), Rhoads v. Miller, 352 F. App’x 289 (10th Cir. 2009), Poche v.
Joubran, 389 F. App’x. 768 (10th Cir. 2010), and Wallace v. United States, 372 F. App’x. 826
(10th Cir. 2010), have persuasive value with respect to a material issue, and will assist the Court
in its disposition of this Memorandum Opinion.

                                                 -7-
       Case 1:20-cv-00561-JB-KRS Document 11 Filed 02/27/21 Page 8 of 16




outside of the complaint because they were “documents that a court can appropriately view as

either part of the public record, or as documents upon which the Complaint relies, and the

authenticity of which is not in dispute”).

                        LAW REGARDING 42 U.S.C. § 1983 CLAIMS
       Section 1983 of Title 42 of the United States Code provides:

       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State . . . , subjects, or causes to be subjected, any citizen of the United
       States or other person within the jurisdiction thereof to the deprivation of any rights,
       privileges, or immunities secured by the Constitution and laws, shall be liable to
       the party injured in an action at law, suit in equity, or other proper proceeding for
       redress . . . .

42 U.S.C. § 1983. Section 1983 creates only the right of action; it does not create any substantive

rights; substantive rights must come from the Constitution or from a federal statute. See Nelson

v. Geringer, 295 F.3d 1082, 1097 (10th Cir. 2002)(“[S]ection 1983 ‘did not create any substantive

rights, but merely enforce[s] existing constitutional and federal statutory rights . . . .’” (second

alteration added by Nelson v. Geringer)(quoting Ellis v. Univ. of Kan. Med. Ctr., 163 F.3d 1186,

1197 (10th Cir. 1998))). Section 1983 authorizes an injured person to assert a claim for relief

against a person who, acting under color of state law, violated the claimant’s federally protected

rights. See 42 U.S.C. § 1983. To state a claim upon which relief can be granted under § 1983, a

plaintiff must allege: (i) a deprivation of a federal right; and (ii) that the person who deprived the

plaintiff of that right acted under color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).

The Court has noted:

       [A] plaintiff “must establish (1) a violation of rights protected by the federal
       Constitution or created by federal statute or regulation, (2) proximately caused
       (3) by the conduct of a ‘person’ (4) who acted under color of any statute, ordinance,
       regulation, custom[,] or usage, of any State or Territory or the District of Columbia.

Schaefer v. Las Cruces Pub. Sch. Dist., 716 F. Supp. 2d 1052, 1063 (D.N.M.

2010)(Browning, J.)(second alteration in original)(quoting Martinez v. Martinez, No. CIV 09-

                                                 -8-
       Case 1:20-cv-00561-JB-KRS Document 11 Filed 02/27/21 Page 9 of 16




0281 JB/KBM, 2010 WL 1608884, at *11 (D.N.M. March 30, 2010)(Browning, J.)).

       The Supreme Court has clarified that, in alleging a § 1983 action against a government

agent in his or her individual capacity, “a plaintiff must plead that each Government-official

defendant, through the official’s own individual actions, has violated the Constitution.” Ashcroft

v. Iqbal, 556 U.S. at 676. Consequently, there is no respondeat superior liability under § 1983.

See Ashcroft v. Iqbal, 556 U.S. at 676 (“Because vicarious liability is inapplicable to Bivens[3] and

§ 1983 suits, a plaintiff must plead that each Government-official defendant, through the official’s

own individual actions, has violated the Constitution.”); Bd. of Cty. Comm’rs v. Brown, 520 U.S.

397, 403 (1997). Entities cannot be held liable solely on the basis of the existence of an employer-

employee relationship with an alleged tortfeasor. See Monell v. Dep’t of Soc. Servs. of City of

N.Y., 436 U.S. 658, 689 (1978). Supervisors can be held liable only for their own unconstitutional

or illegal policies, and not for their employees’ tortious acts. See Barney v. Pulsipher, 143 F.3d

1299, 1307-08 (10th Cir. 1998).

       The Tenth Circuit recognizes that non-supervisory defendants may be liable if they knew,

or reasonably should have known that their conduct would lead to the deprivation of a plaintiff’s

constitutional rights by others, and an unforeseeable intervening act has not terminated their

liability. See Martinez v. Carson, 697 F.3d 1252, 1255 (10th Cir. 2012); Trask v. Franco, 446 F.3d

1036, 1046 (10th Cir. 2006). The Tenth Circuit also recognizes that Ashcroft v. Iqbal limits, but




       3
         In Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388
(1971)(“Bivens”), the Supreme Court held that a violation of the Fourth Amendment of the
Constitution of the United States “by a federal agent acting under color of his authority gives rise
to a cause of action for damages consequent upon his unconstitutional conduct.” Bivens, 403 U.S.
at 389. Thus, in a Bivens action, a plaintiff may seek damages when a federal officer acting in the
color of federal authority violates the plaintiff’s constitutional rights. See Bivens, 403 U.S. at 389.
See also Ashcroft v. Iqbal, 556 U.S. at 675-76 (stating that Bivens actions are the “federal analog”
to § 1983 actions).
                                                 -9-
      Case 1:20-cv-00561-JB-KRS Document 11 Filed 02/27/21 Page 10 of 16




did not eliminate, supervisory liability for government officials based on an employee’s or

subordinate’s constitutional violations. See Garcia v. Casuas, No. CIV 11-0011 JB/RHS, 2011

WL 7444745, at *25-26 (D.N.M. Dec. 8, 2011)(Browning, J.)(citing Dodds v. Richardson, 614

F.3d 1185, 1199 (10th Cir. 2010)). The language that may have altered the landscape for

supervisory liability in Ashcroft v. Iqbal is: “Because vicarious liability is inapplicable to Bivens

and § 1983 suits, a plaintiff must plead that each Government-official defendant, through the

official’s own individual actions, has violated the Constitution.” Ashcroft v. Iqbal, 556 U.S.

at 676. The Tenth Circuit in Dodds v. Richardson states:

       Whatever else can be said about Iqbal, and certainly much can be said, we conclude
       the following basis of § 1983 liability survived it and ultimately resolves this case:
       § 1983 allows a plaintiff to impose liability upon a defendant-supervisor who
       creates, promulgates, implements, or in some other way possesses responsibility
       for the continued operation of a policy the enforcement (by the defendant-
       supervisor or her subordinates) of which “subjects, or causes to be subjected” that
       plaintiff “to the deprivation of any rights . . . secured by the Constitution . . . .”

614 F.3d at 1199 (quoting 42 U.S.C. § 1983). The Tenth Circuit has noted, however, that “Iqbal

may very well have abrogated § 1983 supervisory liability as we previously understood it in this

circuit in ways we do not need to address to resolve this case.” Dodds v. Richardson, 614 F.3d

at 1200. It concluded that Ashcroft v. Iqbal does not alter “the Supreme Court’s previously

enunciated § 1983 causation and personal involvement analysis.” Dodds v. Richardson, 614 F.3d

at 1200. More specifically, the Tenth Circuit recognized that there must be “an ‘affirmative’ link

. . . between the unconstitutional acts by their subordinates and their ‘adoption of any plan or policy

. . . -- express or otherwise -- showing their authorization or approval of such misconduct.’” Dodds

v. Richardson, 614 F.3d at 1200-01 (quoting Rizzo v. Goode, 423 U.S. 362, 371 (1976)).

       The specific example that the Tenth Circuit uses to illustrate this principle is Rizzo v.

Goode, where the plaintiff sought to hold a mayor, a police commissioner, and other city officials



                                                - 10 -
      Case 1:20-cv-00561-JB-KRS Document 11 Filed 02/27/21 Page 11 of 16




liable under § 1983 for constitutional violations that unnamed individual police officers

committed. See Dodds v. Richardson, 614 F.3d at 1200 (quoting Rizzo v. Goode, 423 U.S. at

371). The Tenth Circuit notes that the Supreme Court in that case found a sufficient link between

the police misconduct and the city officials’ conduct, because there was a deliberate plan by some

of the named defendants to “‘crush the nascent labor organizations.’” Dodds v. Richardson, 614

F.3d at 1200 (quoting Rizzo v. Goode, 423 U.S. at 371).

                                           ANALYSIS

       Cox is proceeding pro se. See Complaint at 1. Under 28 U.S.C. § 1915A, the Court must

review any civil action in which a prisoner seeks redress against a governmental entity. See 28

U.S.C. § 1915A. The Court will dismiss an action if (1) the complaint is frivolous, malicious, or

fails to state a claim upon which relief can be granted or (2) seeks monetary relief from a defendant

who is immune from such relief. See 28 U.S.C. § 1915A(b). The Court has the discretion to

dismiss a pro se complaint sua sponte for failure to state a claim upon which relief may be granted

under either rule 12(b)(6) of the Federal Rules of Civil Procedure or 28 U.S.C. § 1915(e)(2)(B).

       In this case, Cox does not name any individual governmental official as a defendant. See

Complaint at 1-4. Cox’s Complaint names only the State Civil Courthouse, the State of New

Mexico DOC and Offender Management System, and the Public Defender Offices as defendants.

See Complaint at 2, 4. He makes generalized references to “Judges and staff,” “Case Managers

DOC,” and “Public Defenders and Secretar[ie]s.” Complaint at 2, 4. However, Cox’s Complaint

is devoid of any allegations that any named government official, through the official’s own

individual actions, violated the Constitution, see Complaint at 1-4; the Court, therefore, concludes

that the Complaint fails to state a civil rights claim against any government official. Ashcroft v.

Iqbal, 556 U.S. at 676.



                                               - 11 -
      Case 1:20-cv-00561-JB-KRS Document 11 Filed 02/27/21 Page 12 of 16




       Although Cox does not name them as Defendants, he mentions Judges Brack and Franchini

in the allegations of the Complaint, stating that they are “two judges I have names of.” Complaint

at 3. Even if Cox had named Judge Brack or Judge Franchini as a Defendant, however, any claims

against them would be barred by the doctrine of judicial immunity. See Stump v. Sparkman, 435

U.S. 349, 355-56 (1978). Federal and state law claims against judicial officers acting as judges

are barred by absolute judicial immunity.       See Stump v. Sparkman, 435 U.S. at 355-56;

Christensen v. Ward, 916 F.2d 1462, 1473-76 (10th Cir. 1990). It is well settled that the doctrine

of judicial immunity is applicable in actions, such as the case at bar, with 42 U.S.C. § 1983 claims

as well as state law claims. See Van Sickle v. Holloway, 791 F.2d 1431, 1434-35 (10th Cir. 1986);

Collins on Behalf of Collins v. Tabet, 1991-NMSC-013, ¶¶ 16-17, 111 N.M. 391, 396, 806 P.2d

40, 45. Absolute immunity bars all suits for money damages for acts made in the exercise of

judicial discretion. See Guttman v. Khalsa, 446 F.3d 1027, 1033 (10th Cir. 2006).

       The United States Supreme Court has recognized absolute immunity for officials whose

special functions or constitutional status requires complete protection from suit. See Harlow v.

Fitzgerald, 457 U.S. 800, 807 (1982). The purpose of absolute judicial immunity is:

               to benefit the public, ‘whose interest is that the judges should be at liberty to
       exercise their functions with independence and without fear of consequences.’ The
       Supreme Court has recognized that ‘the loser in one forum will frequently seek another,
       charging the participants in the first with unconstitutional animus.’ Therefore, absolute
       immunity is necessary so that judges can perform their functions without harassment or
       intimidation.

Van Sickle v. Holloway, 791 F.2d at 1434-35. To the extent the Complaint could be construed to

seek damages against Judges Brack or Franchini for acts that were unquestionably made in the

exercise of judicial discretion, any of those claims are barred by absolute judicial immunity. See




                                               - 12 -
      Case 1:20-cv-00561-JB-KRS Document 11 Filed 02/27/21 Page 13 of 16




Stump v. Sparkman, 435 U.S. at 355-56.4

        Cox appears to name, as Defendants, the “State of New Mexico DOC,” “Civil Courthouse

State,” the “Public Defenders Office,” and the “OMS Offender Management System State of New

Mexico. Complaint at 2, 4. The State of New Mexico DOC, the Civil Courthouse State, and the

Public Defenders Office are agencies of the State of New Mexico. Similarly, the Offender

Management System is a program of the State of New Mexico. As such, the claims against them

are claims against the State of New Mexico. See Ashcroft v. Iqbal, 556 U.S. at 676; Bd. of Cty.

Comm’rs v. Brown, 520 U.S. at 403; Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S. at

689; Barney v. Pulsipher, 143 F.3d at 1307-08. Section “1983 is a remedial vehicle for raising

claims based on the violation of constitutional rights.” Brown v. Buhman, 822 F.3d 1151, 1161

n.9 (10th Cir. 2016). It does not abrogate the State’s sovereign immunity, and neither the State,

its agencies, or its programs qualify as “persons” under § 1983. See Will v. Michigan Dep’t of

State Police, 491 U.S. 58, 67, 71 (1989); Wood v. Milyard, 414 F. App’x 103, 105 (10th Cir.

2011)(unpublished opinion). The State is not a “person” within the meaning of 42 U.S.C. § 1983

and, therefore, there is no remedy against the State under § 1983. Arizonans for Official English

v. Arizona, 520 U.S. 43, 69 (1997). Therefore, the claims against the “State of New Mexico DOC,”

“Civil Courthouse State,” the “Public Defenders Office, and the “OMS Offender Management

System State of New Mexico” fail to state a claim and will be dismissed. See Will v. Michigan

Dep’t of State Police, 491 U.S. at 63-64.

       Further, to the extent Cox is attempting to assert claims against any individual defense




       4
         The Court also notes that, based on a review of the official New Mexico court records,
neither Judge Brack nor Judge Franchini were ever assigned to preside over any of the criminal
cases against Cox. Judge Franchini presided over a civil case in state court and Judge Brack was
assigned to one of Cox’s civil cases in this Court.
                                             - 13 -
      Case 1:20-cv-00561-JB-KRS Document 11 Filed 02/27/21 Page 14 of 16




counsel, Public Defenders do not act under color of law for purposes of § 1983. See Polk County.

v. Dodson, 454 U.S. 312, 315, 325 (1981). The U.S. Supreme Court has held that public defenders

cannot be sued under § 1983 because they do not act under color of state law. See Polk County. v.

Dodson, 454 U.S. at 315. A public defender does not act under color of state law when performing

a lawyer’s traditional functions as counsel to a defendant in a criminal proceeding. See Polk

County. v. Dodson, 454 U.S. at 325. The Complaint makes no allegations against any individual

Public Defender. See Complaint at 1-4. Further, although Public Defender secretaries are not

lawyers, their alleged actions are in the capacity of an assistant to the lawyer functioning as counsel

to a defendant in a criminal proceeding. See Complaint at 4. Defendants “Public Defenders and

Secretarys” are not state actors and the Complaint against them fails to state a § 1983 claim for

relief. See Polk County. v. Dodson, 454 U.S. at 325.

       Last, all of Cox’s claims are barred by the doctrine Heck v. Humphry, 512 U.S. 477, 487

(1994)(“Heck”). In Heck, the Supreme Court addressed the question of when a prisoner may bring

a § 1983 claim relating to his conviction or sentence. See Heck, 512 U.S. at 487. The Court held

that when a state prisoner seeks damages in a § 1983 suit, the district court must consider whether

a judgment in favor of the plaintiff would necessarily imply the invalidity of his conviction or

sentence; if it would, the complaint must be dismissed. See Heck, 512 U.S. at 487. Similarly,

although in some circumstances a prospective injunction may be available under § 1983, to the

extent a request for declaratory or injunctive relief would necessarily invalidate the prisoner’s

conviction or sentence, declaratory and injunctive relief are also barred by the Heck doctrine. See

Wilkinson v. Dotson, 544 U.S. 74, 80-81 (2005). See also Edwards v. Balisok, 520 U.S. 641

(1997). Here, Cox’s Prayer for Relief specifically asks the Court to immediately release him from

custody and award him damages for false imprisonment. See Complaint at 10. Cox’s request for



                                                - 14 -
      Case 1:20-cv-00561-JB-KRS Document 11 Filed 02/27/21 Page 15 of 16




relief clearly necessitates the invalidation of his sentences. Because a favorable ruling on Cox’s

claims would require treating his sentences in case No. D-202-CR-2019-03993 and No. D-202-

CR-2020-00273 as invalid, the civil rights claims in the Complaint must be dismissed under the

Heck doctrine. See Beck v. City of Muskogee Police Dept., 195 F.3d 553, 556-57 (10th Cir. 1999).

The claims against all Defendants are barred by Heck and, therefore, fail to state a claim upon

which relief can be granted under § 1915(e)(2)(B) and Rule 12(b)(6). See Heck, 512 U.S. at 487.

       Ordinarily, the Court is to consider whether to allow a pro se plaintiff an opportunity to

amend the complaint. See Reynoldson v. Shillinger, 907 F.2d 124, 126 (10th Cir. 1990). Pro se

plaintiffs should be given a reasonable opportunity to remedy defects in their pleadings. See

Reynoldson v. Shillinger, 907 F.2d at 126. The opportunity to amend should be granted unless

amendment would be futile. See Hall v. Bellmon, 935 F.2d at 1109. An amendment is futile if

the amended claims would also be subject to immediate dismissal under the Rule 12(b)(6)

standards. See Bradley v. Val-Mejias, 379 F.3d 892, 901 (10th Cir. 2004). Cox’s claims are barred

by immunity and the Heck doctrine. See Heck, 512 U.S. at 487. Further, to the extent he seeks to

assert claims based on events occurring more than three years prior to the filing of his Complaint,

those claims are likely barred by the statute of limitations. See Varnell v. Dora Consol. Sch. Dist.,

756 F.3d 1208, 1212 (10th Cir. 2014). Because Cox’s claims will still be barred by immunity, see

Heck, 512 U.S. at 487, and the statute of limitations, any amendment of Cox’s Complaint would

be futile and the Court will not grant leave to amend. See Bradley v. Val-Mejias, 379 F.3d at 901.

       IT IS ORDERED that: (i) the Plaintiff’s Complaint for Violation of Civil Rights, filed

September 9, 2020 (Doc. 1), is dismissed with prejudice; (ii) the Plaintiff’s Application to Proceed

in District Court Without Prepaying Fees or Costs, filed September 9, 2020 (Doc. 2) is granted;

(iii) the Plaintiff’s Motion for Evidentiary Hearing, September 10, 2020 (Doc. 6), is denied as



                                               - 15 -
      Case 1:20-cv-00561-JB-KRS Document 11 Filed 02/27/21 Page 16 of 16




moot; (iv) the Plaintiff’s Motion to Supplement and Re[]vision Record, filed September 22, 2020

(Doc. 9), is denied as moot; and (v) and the Plaintiff’s Motion for Status, filed October 23, 2020

(Doc. 10), is denied as moot; and (vi) the Court will enter a separate Final Judgment disposing of

this case.



                                                         ________________________________
                                                         UNITED STATES DISTRICT JUDGE


Parties:

Jesse Cox
Northwest New Mexico Correctional Center
Grants, New Mexico

        Plaintiff pro se




                                              - 16 -
